Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s Remarks, filed 12/22/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,796,855 (“Fricke”) in view of U.S. Pub. No. 2012/0100740 (“Reibke”).
Regarding claim 1, Fricke discloses a connection device for connecting at least one electrical conductor to a stud terminal, comprising:
a contact element (3 and 1); and
a housing (17) that has at least one plug opening (20) configured for inserting an electrical conductor (2),
wherein the electrical conductor is in electrical contact with a contact section of the contact element when the electrical conductor is inserted into the at least one plug opening (2 
Fricke does not disclose the contact element as having a connecting section configured to attach to a stud of the stud terminal. However, Reibke teaches a connection device where a connecting section of a bus bar (see bus bar 4 and the portion of 4 emerging out of 2) and having the connecting section configured to attach to a stud of the stud terminal (the exposed portion of 4 has a connecting section 8 able to connect to a stud, see Figs. 1 – 2). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the bus bar of Fricke so that it emerged from the housing to present a connecting section as taught by Reibke, because such a section allows for quick and easy connection to adjacent stud terminals.
Regarding claim 2, Fricke does not disclose the connecting section has an opening into which the stud is insertable. However, Reibke teaches the connecting section has an opening (8) into which the stud is insertable (see Figs. 1 – 2). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to provide an opening on the connection portion as taught by Reibke, because such an opening allows for quick and easy connection to adjacent stud terminals.
Regarding claim 3, Fricke does not disclose the connecting section comprises a tab protruding from the housing. However, Reibke teaches the connecting section comprises a tab protruding from the housing (the emerging portion of 4 is a tab shaped portion of the bus bar). It would have been obvious to a person of ordinary skill in the art to make the connecting section a tab as taught by Reibke, because the tab is a simple extension of the bus bar and this shape keeps the manufacturing complexity of the bus bar to a minimum.
Regarding claim 4, Fricke discloses wherein the at least one plug opening is associated with a spring element (3b) configured to lock the electrical conductor in the inserted position in a clamping manner (3b presses against and retains the conductor, see at least Figs. 1B and 1D).
Regarding claim 5, Fricke discloses wherein the spring element comprises a clamping leg (portion 3b) and a retaining leg (portion 3a),
wherein the spring element is supported via the retaining leg relative to the housing (portion 3a is attached to the casing 5 which is held within the housing) and the clamping leg (3b) is configured to press the conductor against the contact section of the contact element in the inserted position (3b presses 2 against portion 4a, see Fig. 1D).
Regarding claim 6, Fricke discloses wherein the clamping leg (3b) is elastically shiftable relative to the retaining leg (compare Fig. 1B and 1D to see the shifting position of the spring portion 3b relative to retaining portion 3a).
Regarding claim 7, Fricke discloses an actuating element (21) which is shiftably arranged on the housing (21 slides within hole 19’) and is actuatable in order to release the conductor from the inserted position by acting on the clamping leg of the spring element (21 can be pressed to actuate portion 3b, see Fig. 1h).
Regarding claim 8, Fricke discloses wherein the actuating element is guided displaceably in an opening of the housing (the walls of opening 19’ guide 21) and has an actuating section configured to shift the clamping leg relative to the retaining leg (the leading nose of 21 is the section pressing against portion 3b, see Fig. 1h).
Regarding claim 9, Fricke discloses wherein the contact section (3b) extends obliquely (see Fig. 1b) to the connecting section (3a).
Regarding claim 10, Fricke, as modified by Reibke, discloses an arrangement, comprising:
the connection device according to claim 1 (see above). 
Fricke does not disclose a stud terminal having a stud.

Regarding claim 12, Fricke does not disclose wherein the stud comprises a threaded stud onto which a fastening element for fastening the connection device to the stud is screwable. However, Reibke teaches wherein the stud comprises a threaded stud (see Fig. 2 and [0027]) onto which a fastening element (6) for fastening the connection device to the stud is screwable (see 2). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a threaded stud and fastening element as taught by Reibke, because this allows the stud to be secured to the connection portion by clamping.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fricke in view of Reibke as discussed in claim 10, and further in view of U.S. Pub. No. 2014/0349528 (“Wu”).
Regarding claim 11, Fricke does not disclose an electrical cable having a cable lug with a connecting section configured to connect to the stud. However, Wu teaches an electrical cable (30) having a cable lug (31) with a connecting section (the open mouth of 31) configured to connect to a stud (12). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have include a cable with lug to connect to the stud as taught by Wu, because such a cable with lug can easily connect to the stud arrangement and allow for external devices to electrically connect to the connection arrangement.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.

The connection section 8 of Reibke is formed to attach to a terminal member 5, as seen in Fig. 1 of Reibke. This terminal member 5 is shaped like cylinder and protrudes upward from portion 9.  Applicant’s own disclosure of a stud terminal 31 shows a practically identical protruding terminal, as seen in Figures 3 and 4 of Applicant’s disclosure. Furthermore, the use of a threaded nut on the terminal does not negate the fact that the terminal is a stud terminal. Indeed, such an assertion seems to stand inapposite to Applicant’s own disclosure, in which member 31 is a “threaded stud” as described in [0024]. Finally, the lack of use of the word “stud” does not negate the fact that the structure is a stud terminal. In summation, the structure of the terminal 5 of Reibke is a stud terminal, and Reibke teaches how to shape the connection member of the bus bar to attach to this terminal.
Applicant argues that it would not have been obvious to combine Fricke and Reibke, because the connector of Fricke is a single part and the connector of Reibke is two parts. Examiner cannot concur.
The modification of Fricke in view of Reibke is simply a modification of the bus bar member of Fricke so that it may engage with a stud terminal. This bus bar, seen as member 4 in Figure 1N, is shown in Fricke as emerging from a housing as a smooth bus bar with no specific connecting features. It is understood that this bus bar must connect to some other connecting member in order for the connector of Fricke to serve its purpose. In other words, to serve as an electrical connector which presents a conductive path for which an electrical signal is to travel, bus bar 4 must connect to something. The teaching of Reibke is introduced as a specific instance of forming the exposed end of a bus bar which protrudes from a connector housing so .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL D BAILLARGEON/Examiner, Art Unit 2833   


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833